Case 2:14-cv-02827-SRC-CLW Document 51-2 Filed 08/08/19 Page 1 of 3 PagelD: 527
Exibt F
! aU CN 025 27-SRE OE
Case Ba ewes (2/5/201
a Pese Ms. Huashes ee
. “L Truly. Appreciate the Opps tuw hy +o
Revisit Wy Finavcial Situation Which has
Been Worrible Since basically 2013 40 date.
AS T Wave hack tu. borrow Mowey Grom Fried
PO Family this whole Time tu the tuve
OF [.Twuvitliad clallars Quer that time period.
Lt AM Eumbarrased AT SY yrs ole that
TF lawe to barrow rrowey from People because T
— Mee No ASseTs What So Ever fo Support myself
Nothing Savech, No Stock in Avy tiugy, Yo Volks on
Leas Absolutely Nothing but what Lible cad
TD WMee ju the OAUK Aud tT Live mouth fy Moot\
_ MY Trucome does pet Support Everyowe T have
to take Care Thats Why TL have te boston movey
Every Mowth, | Wace Way health iSsues that
ZL Need! At Least 3 sucguries to fi¥ hopefully
Wher T Wave ivcludiay major back Satgevy het
— WAC put me out for 4+ Least Gowns, T dot
hove the resouces to tele off for tliat Leagth ot
UA 6

 

een)

Time TD cugrestly ploe take care OFA
Old Baloy + A handicapped IS yr oll mostly
Dy MYSelC (hich requifes tH lot of lime + Moacy
TANS. Pleva wrth m/ health droblems Ate
—IMaKuwg ce Ard to Make euduah Move,

to Support MISIE + Kits Any deve lope @
Suaseness Doiwa Sowethvwe
Case 2:14-cv-02827-SRC-CLW: Document 51-2 Filed 08/08/19 Page 2 of 3 PagelD: 528

a T dom Even Know lAded Tin Adi +0 ‘Pay
Wack +he People T Awe. Tor SI With wd
— Balle é daqvee hey No other SKS AND
_ ealtl. preblems that +he Dactoss CAAT |

&f ‘Que ort So Lar AND Tm going paralize
Loew the WAIST down from lasclke tSSues.
AWD Lave to take multiole Orgs Aon Tak
Cattle of Tuou Kids. Ll bBortctous more then T
Me Ke My Blahdy 4o make 02 Dorvow move

1S hecoming tuctensingly Moe Affi cult Every
ay ALLL past in wy Life is fo be healthy
AND be Able to make even to take care of

wry Kids Tin past the pow io mylite whee
L care Alot mak ‘Ae LAsge AWidust S$ Of (Yovey
LS has Kind OF defeated (me! Try Very Sorry
far whet happeved with the kelly Group. Ta
at Good Persau y hewest Av0 have ever tried +o

- Serew Aayoue LV A very twusti vg (SoD Ar
Wsas Nieve fo What thoy pele Were doc AoOO-

Much OF WhatT did Was Univtertioval, I was
1 A ooo Pace ju my Life until they came
—— Alowe. Do fee! Use by Hem + Regret Ever —
_ Meeti vg Hem} Lom hee very lovest wrth
You ow my Sttuatiow avo hope you will
— Consider Lethua me get ov with wy Life
L dort Do Auything for ma seg TL dust tose

ty, be healthy awa be Able totake cace of my
‘OS, !

 
Case 2:14-cv-02827-SRC-CLW Document 51-2 Filed 08/08/19 Page 3 of 3 PagelD: 529

Ta HoT Wiking this Up bo get owt...
OF thise. These Ae Mlsolufry The the

— Ayue Lacts. J] wish (+ warut the case Aol

— Rowe oF this Wack Ever. hAppeved but +his
AS the WAY it TS for Mme MW. [rs yedy
depre SSiN@ .. Kean L Aperteccate You Cook y

| Ad me. Situa feon) Aare APD TE you eeed
PUY proof oft Avythivg LD lace old You I

Will be Wappy to Prauide you Lit +.

 

  
 

 

| Sompeweelyy

i
i
